     Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 1 of 26 PageID #:1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

IN RE THE MATTER OF:                                    )
                                                        )
CRAIG BROWN, SABRINA WALLS- BROWN, and )
CHELSEA BROWN, a Minor by and Through her               )
Mother and Next Best Friend,                            )
                                                        )
                             Plaintiffs,                )
                                                        )
vs.                                                     )
                                                        )
CRETE MONEE COMMUNITY UNIT SCHOOL                       )
DISTRICT, No. 201-U, a Unified Illinois School District,)
LINNEA J. HOFMAN, Personally, and in Her Official )
Capacity as Guidance Counselor at Crete Monee High )
School, RAEANN HALFELDT, Personally and in her )
Official Capacity as Teacher at Crete Monee High        )
School, and JOHN E. KONECKI, Personally and in his )
Official Capacity as Administrator at Crete Monee       )
High School, CITY of CRETE, CRETE POLICE                )
DEPARTMENT, Officer Michael Buzan, Star # 112, in )
his Individual and Official Capacity,                   )
                             Defendants.                )


                                 COMPLAINT

       COMES NOW THE PLAINTIFFS, CRAIG BROWN, SABRINA WALLS-

BROWN, and CHELSEA BROWN, a Minor by and Through Her Mother and Next Best

Friend, by and through their counsel, Calvita J. Frederick and Associates and complaining of

the Defendants, CRETE MONEE COMMUNITY UNIT SCHOOL DISTRICT

NO. 201-U, a Unified Illinois Public School District, LINNEA J. HOFMAN, Personally,

and in Her Official Capacity as Guidance Counselor at Crete Monee High School,

RAEANN HALFELDT, Personally and in her Official Capacity as Teacher at Crete
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 2 of 26 PageID #:2



Monee High School, and JOHN E. KONECKI, Personally and in his Official Capacity as

Administrator at Crete Monee High School, CITY OF CRETE, CRETE POLICE

DEPARTMENT, OFFICER MICHAEL BUZAN, Star # 112, in his Individual and

Official Capacity, alleges as follows:


                                      THE PARTIES

1.      PLAINTIFF CRAIG BROWN. (“CRAIG”) is a black citizen of the United

States, a resident of the State of Illinois living at 764 E. 104th Place, City of Chicago.

2.      PLAINTIFF SABRINA WALLS-BROWN. (“SABRINA”) is a black citizen

of the United States, a resident of the State of Illinois living at 1024 Blackhawk Drive,

City of University Park.

3.      PLAINTIFF CHELSEA BROWN, (“CHELSEA”) by and through her Mother

and Next Best Friend, is a Minor and a black citizen of the United States, a resident of

the State of Illinois living at 1024 Blackhawk Drive, City of University Park.

4.      DEFENDANT CRETE MONEE COMMUNITY UNIT SCHOOL

DISTRICT, No. 201-U, more commonly known as District 201-U, (“District 201-U”)

is a Unified Illinois Public-School District located in Crete, Illinois, in the south suburbs

of Chicago, Illinois. The Defendant District located in Crete, Illinois, is within the

jurisdiction of this Court.

5.      DEFENDANT LINNEA J. HOFMAN, (“Hofman”) is a White female citizen

of the United States, a resident of the State of Illinois living in or around the cities of

Crete-Monee.




                                              2
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 3 of 26 PageID #:3



6.     DEFENDANT RAEANN HALFELDT, (“Halfeldt”) is a White female citizen

of the United States, a resident of the State of Illinois living in or around the cities of

Crete-Monee.

7.     DEFENDANT JOHN E. KONECKI, (“Konecki”) is a White male citizen of

the United States, a resident of the State of Illinois living in or around the cities of Crete-

Monee.

9.     DEFENDANT CITY OF CRETE (“Crete”) is an Illinois municipal
corporation and is/was the employer of the Defendant Police Officer at all relevant
times, and is responsible for the policies, practices and customs of the Crete Police
Department that are alleged herein.
10.    DEFENDANT OFFICER MICHAEL BUZAN, (“Buzan’) Star # 112, at all
relevant times relevant hereto, was employed by the Crete Police Department AND
LIVES IN OR AROUND THE CITIES OF Crete-Monee. Buzan is sued in his
individual capacity, and he acted under color of law and within the scope of his
employment.


                        FACTS RELEVANT TO ALL COUNTS

11.    District 201 U operates a high school known as Crete Monee High School,

located at 1515 W. Exchange St, in the City of Crete, Illinois.

13.    At all times hereinafter mentioned, District 201 U engaged in the business of

operating a high school and providing educational services as a public high school.

District 201 U is established pursuant to the laws of the State of Illinois. It serves the

communities of Crete, Monee, University Park and portions of Park Forest. University

Park represents the low-income part of the district. The district provides education for

children from Pre-Kindergarten through 12th Grade.




                                              3
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 4 of 26 PageID #:4



14.    Chelsea was legally enrolled as a student in the District 201 U high school for

the academic year 2017-2018. Chelsea has been a student in the schools operated by the

District 201-U since she began school in first grade in approximately 2009.

15.    In November of 2017, a Conference was held, and Chelsea was evaluated and

placed on an Individual Educational Program (“IEP”). The academic, development and

Functional needs stemming from the student’s disabilities were noted as follows:

       “Adverse effects were identified as deficits in all core academic
       skills including reading, writing and math.          She requires
       curriculum adaptations and modifications in order to be instructed
       at her instructional level. Intensive research-based interventions
       are needed to improve reading fluency and comprehension, as
       well as math applications and reasoning levels. Writing skills
       also need improving. High teacher support with a low student to
       staff ratio would also benefit her in the remediation of core
       academic skills.

        Chelsea’s IEP also listed certain functional goals, including:

       “Ms. Brown will develop self-awareness and self-management
       skills to achieve school and life success…

       These goals are in compliance with ISBE Social Emotional
       Learning Standards 1A.3a and 1A.3b. Several key sets of skills
       and attitudes provide a strong foundation for achieving school and
       life success. This enables one to handle stress, control impulses,
       and motivate oneself to persevere in overcoming obstacles to goal
       achievement. A related set of skills involves accurately assessing
       your abilities and interests, building strengths, and making
       effective use family, school, and community resources. Finally, it
       is critical for students to be able to establish and monitor their
       progress toward achieving academic and personal goals.”


16.    As relates to Instructional Objective Benchmarks, Chelsea’s IEP indicated the

following:

       “Continue to maintain appropriate behavior even when
       frustrated”, and “Engage in appropriate behavior when confronted
       with inappropriate behavior”.



                                            4
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 5 of 26 PageID #:5




17.    Crete and Monee residents are primarily Caucasian, whereas University Park is

primarily inhabited by African Americans.

18.    Upon information and belief, within the past 12 months, nearly thirty University

Park families have been investigated for compliance with residency requirements, being

subjected to morning and afternoon surveillance from vehicles stationed within the

neighborhood and forced to bring in lease agreements and current utility bills, whereas,

only one or very few families in Crete was subjected to this harassing process.

19.    On or about February 1, 2018, Chelsea was involved in a fight with another

female student and received a two-day suspension. While on suspension, Chelsea was

informed that via a social media post, the other student was waiting to fight her again

when she returned to school.

20.    Chelsea has no access to social media.

21.    Sabrina reported the threat to school personnel and asked for assistance prior to

Chelsea’s return which request was ignored.

22.    Upon her return to school on February 8, 2018 Chelsea was once again attacked

by the same student (Daysha Ubnknown).

23.    Upon information and belief, Dean Hall or another student broke up the fight,

took Chelsea to the office and placed her in the conference room.           While in the

conference room Hoffman placed her hands on Chelsea’s shoulders and another teacher

Halfeldt, grabbed Chelsea by the wrist. Chelsea asked Hoffman and Halfeldt not to

touch her, to please call her mother, and tried to move away from Hoffman and Halfeldt.




                                            5
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 6 of 26 PageID #:6



24.    Hoffman then reported that Chelsea had struck and injured her, and that she

wished to call the Crete Police Department and file charges against Chelsea. Hofman

knew or should have known that the charges filed against Chelsea would be a felony.

25.     Defendant Officer Buzan, from the Cret Police Department took the police

report against Chelsea. Sabrina and Craig’s efforts to file a report against the school

officials were rebuffed and not allowed by the Crete Monee Police Department.

26.    Hoffman, Halfeldt and Konecki all reported to Buzan that Chelsea had struck

Hoffman three times. Hoffman also alleged that she was injured when Chelsea allegedly

struck her and intended to seek medical attention for her injuries.

27.    On March 1, 2018, Chelsea was charged with aggravated battery, a felony, and

required to appear in Juvenile Court.

28.    A manifestation meeting was scheduled by District 201 -U, but Sabrina was

advised that she could not bring counsel to the meeting.

29.    Craig and Sabrina have since removed Chelsea from school in District 201- U

and enrolled her in another high school.

30.    Upon information and belief, Chelsea is not the only African American student

that has been charged with a felony for purportedly attacking a teachers or administrator

at Dist 201 – U high school. In addition, Plaintiffs have been informed and believes the

Crete Police Department has threatened to bring action against certain school

administrators if the Black children are not criminally charged under circumstances such

as those that Chelsea faced.

31.    Craig and Sabrina believe that the real purpose behind the actions taken by Dist.

201 U against Chelsea stem from the pattern and practice of using any means possible to




                                             6
       Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 7 of 26 PageID #:7



force African American students out of the Crete Monee high school, and to force them

into the criminal justice system. Similarly situated White students on a IEP are treated

differently at the Crete-Monee high school.

                                         COUNT I

                  VIOLATION OF 42 U.S.C.A. SEC 2000 BY District 201-U

32. Plaintiffs restate and reallege each and every allegation contained in Paragraphs 1-

31.

33.      Jurisdiction is conferred on this Court by 28 USC Sec 1332 and 28 U.S.C.A. Sec.

1343 (a) (3).

         Title VI of the 1964 Civil Rights Act provides in pertinent part:

             “Nondiscrimination in federally assisted Program. No person in the
      United States shall on the ground of race, color, or national origin, be excluded
      from participation in, be denied the benefits of or be subjected to discrimination
      under any program or activity receiving federal financial assistance.” 42 U.SC.
      Sec 2000 et. seq.


34.      Upon information and belief, Dist. 201 U, accepts and receives funding for its

educational programs, facilities, and school lunch programs through the United States

Department of Education, the Illinois Community College Board and other sources,

including directly from the state and federal government.

35.      Upon information and belief, said funding includes federal and state funds

through the United States Department of Education, Illinois Community College Board

and other sources, and is a form of financial assistance, which Dist. 201 - U receives and

accepts from the federal government.




                                              7
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 8 of 26 PageID #:8



36.     Hoffman, Halfeldt and Konecki’s treatment of Chelsea and subsequent

statements made to Buzan intended to justify said treatment were racially motivated and

was an attempt to stereotype Chelsea, a black girl, as a criminal.

37.      In confining Chelsea to a room and restraining her, calling the police and having

her charged with a felony, all based upon race, Hoffman, Halfeldt and Konecki’s actions

were willful, malicious and in bad faith, with an improper motive of depriving Chelsea

of her liberty with a malicious intent of violating Chelsea’s civil rights.

38.     Dist. 201 U does not treat similarly situated white students by having them

arrested and charged with a felony when they are on an IEP and attacked by another

student, or engaged in a fight.

39.     District 201 U does not harass and investigate white students who live in Crete or

Monee for compliance with residency requirements, subjecting them to morning and

afternoon surveillance from vehicles stationed within the neighborhood and force them

to bring in lease agreements and current utility bills to prove their residency within the

school district.

40.     As a proximate result of District 201 U’s racial discrimination toward Plaintiff,

Chelsea suffered damages in the disruption of her school year, the necessity of her

removal from the Dist. Unit 201 U’s high school in the middle of the school year, severe

emotional distress, embarrassment, psychological damage, and the deprivation of her

civil rights.

41.     As a proximate result of District 201-U’s racial discrimination toward Plaintiff,

Sabrina suffered damages in the disruption of the school year for her child, loss time

and money from work, the necessity of the removal and the finding of a new school for




                                              8
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 9 of 26 PageID #:9



her child during the middle of the academic year, severe emotional distress, mental

anguish and fear over the safety and well-being of her children while in school,

embarrassment, psychological damage, and the deprivation of her civil rights.

42.    As a proximate result of District 201-U’s racial discrimination toward Plaintiff,

Craig suffered damages in the disruption of the school year for his daughter, loss time

from work, the necessity of his removal and the finding of a new school for his child

during the middle of the academic year, severe emotional distress, mental anguish and

fear over the safety and well-being of his children while in school, embarrassment,

psychological damage, and the deprivation of his civil rights.

43.    Hofman’s actions and that of the dean occurred while Hofman, was acting in her

official capacity as guidance counselor and agent, servant and/or employee of the

District 201 U.

44.    Hofman’s actions and those of the dean are imputed to the Distict 201 U.

45.    Halfeldt’s actions and that of the dean occurred while Halfeldt was acting in her

official capacity as teacher and agent, servant and/or employee of the District 201 U.

46.    Halfeldt’s actions and those of the dean are imputed to the District 201 U.

47.    Konecki’s and that of the dean occurred while Konecki was acting in his official

capacity as Administrator and agent, servant and/or employee of the District 2-1 U.

48.    Konecki’s actions and those of the dean are imputed to the District 201 U.

                                   PRAYER FOR RELIEF



WHEREFORE, Plaintiffs Chelsea, Sabrina and Craig respectfully prays as follows:




                                            9
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 10 of 26 PageID #:10



        I.      A declaratory judgment that Defendants and each of them violated 42

                USC Sec. 2000.

        II.     A permanent injunction-restraining Defendants and each of them, from

                violating 42 USC Sec. 2000.

        III.    Compensatory damages in the sum total in excess of $75,000 for lost

                wages, emotional distress, psychological damage, embarrassment,

                deprivation of civil rights and out of pocket expenses.

        IV.     Punitive damages in an amount equal to 2% of Defendants’ combined net

                worth.

        V.      Reasonable attorneys’ fees and all costs of the proceeding.

                                COUNT II
               CIVIL CONSPIRACY AGAINST HOFMAN, HALFELDT, and
                                  KONRCKI


49.     Plaintiff restates and realleges each and every allegation contained in Paragraphs

1- 31 above.

50.     Jurisdiction is conferred on this court by 28 U.S.C.A. Sec 1343) a) (1), and (a)

(2). over civil actions for injury arising out of acts in furtherance of a conspiracy to

interfere with civil rights.

51.     Defendants Hofman, Halfeldt and Konecki and each of them maliciously

conspired together to create a racially hostile environment with intent to injure Chelsea

by openly subjecting her to different and degrading treatment, based upon race,

depriving her of their civil rights.

52.     In furtherance of the conspiracy, Defendants Hoffman, Halfeldt and Konecki,

and each of them expressly agreed that they would report that Chelsea had attacked



                                            10
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 11 of 26 PageID #:11



Hofman, striking and injuring her, and that they had witnessed the attack, all the while

knowing that Chelsea was subject to an IEP, which expressly stated that Chelsea had

known issues of responding appropriately when frustrated. Hoffman. Halfeldt and

Konecki agreed that they would treat Chelsea differently from other students with an

IEP, based upon race. Hoffman, Halfeldt and Konecki and each of them also agreed that

neither party would so inform Craig or Sabrina of their agreement.

53.     The basis for the conspiracy between Hoffman, Halfeldt and Konecki and each

of them was discrimination based upon race and was intended to deprive black students

of the opportunity to participate in the Dist. 201 -U by facilitating the charging of them

with felonies and by otherwise, by intentionally subjecting them not only to criminal

charges, but making sure they were charged with felonies and pushed into the criminal

system early in their lives, making it so uncomfortable that the black students would

voluntarily leave the school.

54.     Hoffman, Halfeldt and Konecki and each of them had the power to prevent the

conspiracy and knowingly failed to do so.

55.     That upon information and belief, a minority of the District 201-U’s student

body is black and the District 201 U through their employees, administrators, agents and

servants, including Hoffman, Halfeldt and Konecki, are actively engaged in activities

designed to suspend and to force the Black students out of the District 201 -U’s schools.

56.     As a direct and proximate result of these wrongful acts, Chelsea was denied her

rights to continue at the Dist. 201 - U and receive their education there.

57.     As a direct and proximate result of these wrongful acts, Chelsea was caused to be

wrongfully charged with a criminal offense.




                                             11
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 12 of 26 PageID #:12



58.     In committing these acts, Defendants Hoffman, Halfeldt and Konecki, and each

of them acted with malice toward Plaintiffs, and Plaintiffs suffered damages including

but not limited to loss of income, severe emotional distress, embarrassment,

psychological damage, and the deprivation of their civil rights,

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff’s Sabrina, Craig and Chelsea respectfully prays as follows:

        A. For entry of an award of compensatory damages against Defendants

           Hoffman, Halfeldt and Konecki, and each of them in an amount equal to the

           loss of income, expenses related to the changes in schools;

        B. For entry of an award of punitive damages in an amount equal to 2% of

           Defendants’ combined net worth.

        C. For legal interest on such sums from the date of judgment until paid.

        D. For such other and further relief as this Court deems just and proper.

                  COUNT III [State Law Claim for Malicious Prosecution]


59.     Plaintiff restates and realleges each and every allegation contained in Paragraphs

1- 31 above.

60.     The Defendant Officer Buzan named in this Complaint accused Plaintiff of

criminal activity knowing those accusations to be without genuine probable cause, he

fabricated inculpatory evidence and suppressed exculpatory evidence, failed and refused

to write a complaint against Hofman, made false statements to prosecutors and wrote

false reports with the intent of exerting influence on, and to institute and continue, the

judicial proceedings against Plaintiff.




                                             12
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 13 of 26 PageID #:13



61.      The Defendant Buzan named in this Complaint caused Plaintiff to be improperly

subjected to judicial proceedings for which there was no probable cause.

62.      These judicial proceedings were instituted and continued maliciously, resulting

in Plaintiff’s wrongful prosecution and detainment, and the consequent injuries set forth

above.

63.      The misconduct described in this Count was undertaken intentionally, with

malice, willfulness, and reckless indifference to the rights of others.

64.      Upon information and belief, the prosecution for the aggravated battery will

terminate in Plaintiff’s favor.

65.      As a direct and proximate result of this misconduct, Plaintiff sustained, and

continues to sustain, injuries as set forth above, including psychological injury and

emotional distress.

         WHEREFORE, Plaintiff Chelsea demands substantial actual or compensatory

damages against Defendant Buzar, and, because he acted maliciously, wantonly, and/or

oppressively, punitive damages, plus the costs of this action, and such other and

additional relief as this Court deems equitable and just.

                             COUNT IV
         NEGLIGENT SUPERVISION AGAINST DEFENDANT DISTRICT 201 U

66.      Plaintiffs restate and reallege each and every allegation contained in Paragraphs

1-31 as though fully set forth herein.

67.      Defendant District 201 U failed to train, supervise, and monitor their employees,

agents, and servants despite their duty to do so.

68.      Defendant District 201 U at all material times, had the power, ability, authority

and duty to supervise, control, and train their employees, agents and servants.


                                             13
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 14 of 26 PageID #:14



69.     Defendant District 201 U knew or should reasonably have known that their

agents, servants and employees were not adequately trained to respond to Chelsea’s

complaints regarding the threats, harassment, bullying and attacks by the other student,

to the special needs of Chelsea as per her IEP and to Sabrina’s request for help.

70.     Defendant District 201 U knew or should reasonably have known that such lack

of training would proximately result in injury and emotional distress to Plaintiffs.

71.     Despite such duty and reasonable knowledge, Defendant failed to supervise,

control and train their agents, servants, and employees.

72.     At all material times Defendant had the power, ability, authority, and duty to

intervene, supervise, prohibit, control, regulate, discipline, and/or penalize the conduct

of their agents, servants, and employees so as to prevent injury to the Plaintiffs.

73.     At all material times, Defendant knew or reasonably should have known that

District 201 U personnel were engaging in the above-mentioned acts and omissions, that

they were not adequately trained to respond to Plaintiffs’ complaints, and the special

needs of Chelsea and that such acts and omissions and such lack of training would

proximately result in personal injury and emotional distress to Plaintiffs.

74.     Despite their duty to supervise their agents, servants and employees, Defendant

negligently failed to act so as to prevent such injury to Plaintiffs.

75.     As a proximate cause of the acts and omissions of Defendants, and each of them,

Plaintiffs were subjected to threats, bullying, harassment, false arrest and the charging

with a felony, and personal injury, including but not limited to that described above.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff’s Craig, Sabrina and Chelsea respectfully prays as follows:




                                              14
Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 15 of 26 PageID #:15



      E. For entry of an award of compensatory damages against Defendant in an

         amount equal to the loss of income, expenses related to the changes in

         schools;

      F. For entry of an award of punitive damages in an amount equal to 2% of

         Defendants’ combined net worth.

      G. For legal interest on such sums from the date of judgment until paid.

      H. For such other and further relief as this Court deems just and proper.

                                   COUNT V
                    VIOLATION OF THE REHABILIATION ACT


76.          Plaintiff incorporates by reference all of the allegations set forth in

paragraphs 1 through 31 above.

77.          Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, provides that:

“No otherwise qualified individual with a disability in the United States, as defined

in section 705(20) of this title, shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance

or under any program or activity conducted by any Executive agency or by the

United States Postal Service.

78.          Because a learning disability substantially limits at least one of Chelsea’s

major life activities Plaintiff is an individual with a disability under the

Rehabilitation Act.

79.          Plaintiff was fully qualified to be high school student and was able to

perform all the essential functions of the position.




                                          15
 Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 16 of 26 PageID #:16



80.           District 201 U receives either directly or indirectly federal funding,

including not limited to:

      a.      Funding from the US. Department of Education;

      b.      Federal tax breaks;

      b.      Community grants used to target behavioral health, substance use

disorder, childhood obesity and community issues; and

      c.      Federal and or state funds for school lunch programs.

81.           District 201 U’s school program constitutes a program or activity within

the meaning of the Rehabilitation Act.

82.           District 201 U’s conduct was based on Chelsea’s status as a person with

a learning disability.

83.           District 201 U did not:

              a) conduct a bona fide and proper individualized assessment;

              b) engage in the interactive process;

              c) explore reasonable modifications and/or accommodations; and/or

              d) allow Chelsea to remain in school;

              e) protect Chelsea from being charged with a felony, when they knew

              her behavior was in line with her behavioral disabilities identified in her

              IEP.

84.           District 201 U unlawfully filed charges against Chelsea because of her

disability.




                                           16
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 17 of 26 PageID #:17



      85.          District 201 U by virtue of the conduct described herein, discriminated

      against Chelsea because of her disabilities in violation of § 504 of the Rehabilitation

      Act of 1973.

      WHEREFORE, Craig, Sabrina and Chelsea, requests that this Court enter judgment

      in her favor and against District 201 U as follows:

            a) An Order seeking the termination of funding fromt h e Us. Department of

      Educatuion;

            b) A declaratory judgment that District 201 U has discriminated against Chelsea

      by filing a complaint against her which resulted in a felony charge in violation of §

      504 of the Rehabilitation Act;

            c) An order requiring District 201 C to return Chelsea to school;

            d) An order requiring district 201 C to provide any reasonable accommodations

      or modifications that may be necessary;

            e) Compensatory damages;

            f) Attorneys’ fees and costs;

            g) An order requiring District 201 U to undergo ADA and disability awareness

      training; and

            h) Such other relief as the Court deems just and proper.

                              COUNT VI [42 U.S.C. §1983 Monell Claim]
86.         Plaintiff repeats and realleges the foregoing paragraphs 1- 31 as if fully set forth

herein.

87.         The unconstitutional actions of Defendant Buzar, as alleged above, were done

pursuant to one or more interrelated de facto policies, practices and/or customs of the




                                                 17
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 18 of 26 PageID #:18



Defendant City of Crete, acting through and by its Police Department, Police

Superintendents, Police Board, Mayors, and City Council.

88.     These interrelated de facto policies, practices, and customs included, inter alia:

        a)     Filing criminal felony charges against Black students at District 201 U

threatening District 201 U employees, administrators and teacher with arrest if they

refuse to file charges against the District 201 U Black students;

        b)     Using unconstitutionally coercive and torturous tactics while

interrogating suspects;

        c)     Manufacturing and falsifying evidence in order to falsely arrest, charge

and prosecute persons who refuse to give information;

        d)     The failure to properly train, supervise, discipline, transfer, monitor,

counsel and/or otherwise control police officers, particularly those who were repeatedly

accused of abuse of suspects; of making and/or facilitating wrongful detentions, false

arrests, wrongful imprisonments, malicious prosecutions and wrongful convictions; of

making false reports and statements; and/or of physically, psychologically or otherwise

illegally or improperly coercive questioning or interrogation of witnesses, suspects and

arrestees, particularly persons who were physically and/or psychologically abused

during questioning.

89.     Said interrelated policies, practices and customs, as set forth above, both

individually and together, were maintained and implemented with deliberate

indifference; and were, separately and together, a moving force and a direct and

proximate cause of the unconstitutional acts committed by the named Defendant and




                                             18
        Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 19 of 26 PageID #:19



their co-conspirators herein, and the injuries suffered by the Plaintiffs Chelsea, Sabrina

and Craig.

          WHEREFORE, Plaintiff Craig, Sabrina and Chelsea demands substantial actual

or compensatory damages against Defendant City of Crete, plus the costs of this action,

attorney’s fees and such other and additional relief as this Court deems equitable and

just.

             COUNT VII [State Law Claim for Intentional Infliction of Emotional
                             Distress against Officer Buzar]


90.       Each paragraph of this Complaint 1-31 is incorporated as if restated fully herein.

91.       The acts and conduct of the Defendant Officer named in this Complaint, as set

forth above, was extreme and outrageous. The Defendant’s actions were rooted in an

abuse of power or authority, and they were undertaken with intent to cause, or were in

reckless disregard of the probability, that their conduct would cause severe emotional

distress to Plaintiffs, as is more fully alleged above.

92.       As a direct and proximate result of the Defendant Officer’s actions, Plaintiffs

suffered and continue to suffer psychological injury and severe emotional distress.

          WHEREFORE, Plaintiffs Craig, Sabrina and Chelsea demand substantial actual

or compensatory damages against Defendant Buzar and the City of Crete, because Buzar

acted maliciously, wantonly, and/or oppressively, punitive damages, plus the costs of

this action, and such other and additional relief as this Court deems equitable and just.

                    COUNT VII [State Law Claim for Respondeat Superior]


93.       Each paragraph of this Complaint 1-31 and 91-92 is incorporated as if restated

fully herein.


                                              19
      Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 20 of 26 PageID #:20



94.       In committing the acts alleged in the preceding paragraphs, Defendant Officer

Buzar was a member and agent of the Crete Police Department and the City of Crete,

acting at all relevant times within the scope of his employment and under color of law.

95.       Defendant City of Crete is thereby liable as principal for all state law torts

committed by the Defendant Officer as alleged herein, including malicious prosecution,

and infliction of emotional distress conspiracy.

          WHEREFORE, Plaintiffs Craig, Sabrina and Chelsea demands compensatory

damages against Defendant City of Crete in any and all amounts assessed against the

individual Defendant officer, plus the costs of this action, and such other and additional

relief as this Court deems equitable and just.

           COUNT VIII [745 ILCS 10/9-102 Claim Against Defendant City of Crete]
96.       Plaintiff repeats and realleges the foregoing paragraphs 1-31 as if fully set forth

herein.

97.       Defendant City of Crete is the employer of Defendant Bazar.

98.       Defendant committed the acts alleged above under color of law and in the scope

of his employment as an employee of the City of Crete.

          WHEREFORE, pursuant to 745 ILCS 10/9-102, Plaintiff Craig, Sabrina and

Chelsea demand judgment against defendant City of Crete in the amount awarded to the

Plaintiffs against any and all Defendants as compensatory damages, attorneys’ fees,

costs and interest, and/or for any settlement entered into between the Plaintiff and any

Defendant, and for whatever additional relief this Court deems equitable and just.

                            COUNT VI
      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAISNT
                            Hoffman, Halfeldt and Konecki



                                               20
       Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 21 of 26 PageID #:21



99. Plaintiff restates and realleges each and every allegation contained in paragraphs 1 –

31 herein.

100.     At all material times, Defendants and each of them stood in a position of

authority over all Plaintiffs with actual authority over Plaintiff Chelsea to affect her

safety and well-being while in the District 201 U high school.

101.     At all material times, Defendants and each of their said actions was an abuse of

their power and actual authority to damage Plaintiffs’ interest.

102.     Those Defendants failed to act on Plaintiff’s request for assistance to end the

treatment detailed above that Chelsea was receiving from her classmate.

103.     At all material times Defendants and each of them knew or should have know

that their actions or omissions had a strong probability of causing emotional distress to

the Plaintiffs Craig, Sabrina, and Chelsea.

104.     At all material times Defendants and each of them knew or should have know

that their actions in refusing to call Sabrina when Chelsea, knowing that she had a IEP,

asked to be allowed to call her mother, and then calling the police on Chelsea, had a

strong probability of causing emotional distress to the Plaintiffs Craig, Sabrina and

Chelsea. At the time and place aforesaid Defendants committed one or more of the

following acts:

                       a. Violation of 42 U.S.C.A. Section 1983;

                       b. Civil Conspiracy;

                       c. Violation of Title VI;

                       d. Violation of the Rehabilitative Act;

                       e. Violation of the ADA;




                                              21
       Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 22 of 26 PageID #:22



                       f. Intentional Infliction of Emotional Distress; and

                       g. Negligent Infliction of Emotional Distress

105.     As a proximate result of one or more of these intentional acts or omissions,

Plaintiffs sustained severe and extreme emotional and physical distress.

106.     Those Defendants engaged in an ongoing course of conduct during which

Plaintiffs’ anxiety did and should reasonable have been expected to increase.

107.     Defendants’ conduct was outrageous in view of their economic power and

control over Plaintiffs and their children, and the disabilities detailed in Chelsea’s IEP.

108.     Defendants’ conduct was outrageous because it has caused Plaintiffs to suffer

intense and ongoing emotional stress for a period in excess of twelve months.

109.     That the above-described conduct was reckless in that the Defendants knew or

should have known that severe emotional distress was certain or substantially certain to

result and the Defendants proceeded in conscious disregard of the effects on Plaintiffs.

110.     That as a direct and proximate result of Defendants’ outrageous and reckless

conduct that Plaintiffs did suffer stress related illnesses including stomach ailments,

headaches, sleeplessness and undesired weight loss.

                                    PRAYER FOR RELIEF

WHEREFORE, PLAINTIFF demands judgment against the Defendants and each of

them for a sum in excess of $75,000.00, punitive damages, costs and attorneys’ fees.

                                COUNT VII
               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                BY ALL PLAINITFFS AGAISNT ALL DEFENDANTS

111. Plaintiff restates and realleges each and every allegation contained in paragraphs 1

– 31 herein.




                                             22
       Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 23 of 26 PageID #:23



112.     Defendants and each of them had a duty to exercise due care in their relations

with Plaintiffs and each of them.

113.     Defendants and each of them knew or should have known that their failure to

exercise due care in the performance of their duties as school counselors, teachers and

administrators, servants, employees, owners or administrators, would cause Plaintiffs,

and each of them severe emotional distress.

114.     The Defendants and each of them knew or should have known that their duty to

exercise due care in the training, monitoring and supervision of their agents, servants

and employees would cause Plaintiffs severe emotional distress.

115.     Defendants and each of them breached their duty to exercise due care of their

relations with the Plaintiffs.

116.     Those Defendants failed to act on Plaintiff’s request for assistance to end the

treatment detailed above that Chelsea was receiving from her classmates.

117.     At all material times Defendants and each of them knew or should have know

that their actions or omissions had a strong probability of causing emotional distress to

the Plaintiff Chelsea, Sabrina and Craig.

118.     At all material times Defendants and each of them knew or should have know

that their actions in failing to call Sabrina and instead calling the police on Chelsea and

filing criminal felony charges against her, had a strong probability of causing emotional

distress to the Plaintiff Craig, Sabrina and Chelsea at the time and place aforesaid

Defendants committed one or more of the following acts:

                        h. Violation of 42 U.S.C.A. Section 1983;

                        i.   Civil Conspiracy;




                                             23
       Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 24 of 26 PageID #:24



                       j.   Violation of Title VI;

                       k. Violation of the Rehabilitative Act;

                       l.   Violation of the ADA;

                       m. Intentional Infliction of Emotional Distress; and

                       n. Negligent Infliction of Emotional Distress.

119.     As a proximate result of one or more of these intentional acts or omissions,

Plaintiff sustained severe and extreme emotional and physical distress.

120.     Those Defendants engaged in an ongoing course of conduct during which

Plaintiffs anxiety did and should reasonable have been expected to increase.

121.     Defendants’ conduct was outrageous in view of their economic power and

control over Plaintiffs and their child.

122.     Defendants’ conduct was outrageous because it has caused Plaintiffs to suffer

intense and ongoing emotional stress for a period in excess of twelve months.

123.     That the above-described conduct was reckless in that the Defendants knew or

should have known that severe emotional distress was certain or substantially certain to

result and the Defendants proceeded in conscious disregard of the effects on Plaintiffs.

124.     That as a direct and proximate result of Defendants’ outrageous and reckless

conduct that Plaintiffs did suffer stress related illnesses including stomach ailments,

headaches, sleeplessness and undesired weight loss.

                                     PRAYER FOR RELIEF

WHEREFORE, PLAINTIFF demands judgment against the Defendants and each of

them for a sum in excess of $75,000.00, punitive damages, costs and attorneys’ fees.

                            COUNT VIII
          VIOLATION OF THE AMERICANS WITH DIABILITIES ACT



                                             24
       Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 25 of 26 PageID #:25



                             AGAISNT ALL DEFENDANTS

125. Plaintiff restates and realleges each and every allegation contained in paragraphs 1

– 31 herein.

126.     Title I of the ADA provides in pertinent part as follows:

         “It is unlawful for a covered entity not to make reasonable accommodations to
         the known physical or mental limitations of an otherwise qualified applicant or
         employee with a disability unless such covered entity can demonstrate that the
         accommodation would impose an undue hardship on the operation.” 29 CFR
         1630.9

         And also,

         “No covered entity shall discriminate against a qualified individual on the basis
         of disability in regard to job application procedures, the hiring, advancement, or
         discharge of employees, employee compensation, job training, and other terms,
         conditions, and privileges of employment.” 29 CFR 1630.9

   127.         The ADA applies to discrimination in education.

   128.         District No 201 U and the City of Crete are a covered entity within the

   meaning of Title I of the ADA.

   129.         Chelsea is a qualified entity within the meaning of Title I of the ADA

   130.         By virtue of the conduct described herein, District NO 201 U and the city

   of Crete discriminated against Chelsea because of her disability in violation of Title I

   of the ADA and deprived her of equal educational opportunities.

   131.         As a result of result of District NO 201 U and the City of Crete’s actions,

   CHELSEA has suffered economic loss, a deleterious impact on her educational

   career, dignitary injuries and other injuries.

   WHEREFORE, Chelsea requests that this Court enter judgment in her favor and

   against District NO 201 U and the City of Crete as follows:



                                             25
    Case: 1:19-cv-01496 Document #: 1 Filed: 03/01/19 Page 26 of 26 PageID #:26



       a) An Order requesting termination of funding from the Unioted states

   Department of Education;

       b) A declaratory judgment that DISTRICT NO 201 U and the City of Crete has

   discriminated against Chelsea by constructively

   terminating her employment in violation of Title I of the ADA;

       c) An order requiring District NO 201 U and City of Crete to return Chelsea to

   the Crete Monee high school if she so chooses;

       d) An order requiring DISTRICT NO 201 U to provide any reasonable

   accommodations or

   modifications that may be necessary;

       e) Compensatory damages, including back pay;

       f) Attorneys’ fees and costs;

       g) An order requiring DISTRICT NO 201 U to undergo ADA and disability

   awareness training; and

       h) Such other relief as the Court deems just and proper.

                                   PRAYER FOR RELIEF

WHEREFORE, PLAINTIFF demands judgment against the Defendants and each of

them for a sum in excess of $75,000.00, punitive damages, costs and attorneys’ fees.

Dated February 28, 2019                     /s/ Calvita J. Frederick_________
                                            One of Plaintiffs’ Attorneys


Calvita J. Frederick
Attorney for Plaintiff
Post Office Box 802976
Chicago, Illinois 60680-2976
(312) 421-5544
ARDC # 6184001



                                           26
